Title: Alexander Macdonald to Thomas Jefferson, 4 January 1819
From: Macdonald, Alexander
To: Jefferson, Thomas


          
            Sir.
            104. Arch Street Philadelphia 4th January 1819.
          
          It must be with diffidence, that an entier Stranger, can bring himself to address a character of your exalted reputation; and more particularly on Such an occasion, as I now have taken the liberty, to apply to you on. I am a person upwards of fifty years of age, who has experiencd Some disappointments in life; but possessing an unsullied reputation: Altho’ under the necessity, of Seeking the means, for my future Support. I am Active and bless’d with good health. And beleive my happiness, is in your power: And Am Solicitous for the honor of being your Amanuensis, or humble Servant, in any Capacity, you may require.
          prompted by the benign influence of that beneficent Spirit, that never forsook me, in Adversity! I make my desire known to you; And if I am so happy as to be admitted to the Situation, I Aspire to, I shall endeavor to render myself worthy of your friendship.
          I have the honor Sir.
          
             to Subscribe myself your very hble Serv.
            A. Macdonald
          
        